Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that neither Affolter nor Zhou teach the processing module is configured to lock-out at least one device of the burner system in response to a parameter of an aperiodic message being out of range, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Affolter discloses a processing module configured to lock-out at least one device of the burner system in response to a parameter of a message being out of a range. Zhou teaches aperiodic messages. The combination of these references suggests a system capable of lock-out of at least one device of the burner system in response to a parameter of an aperiodic message being out of range. 
In response to an applicant’s argument that Affolter does not disclose wherein the set of timing requirement includes a timing requirement that a predetermined number of the periodic messages received during a predetermined amount of time must be below a threshold, the examiner disagrees. Specifically, the applicant argues that “every 10 seconds” is exemplary and does not impose a limit. The examiner points out that “every 10 seconds” is an example of a threshold (Both minimum and maximum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 10-12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Affolter (US 20070175624 A1), hereinafter Affolter, in view of Zhou (NPL), hereinafter Zhou.

Regarding claim 1, Affolter discloses a controller for managing communication of a burner system, the controller comprising: 
a communication module configured to manage an exchange of messages between devices of a burner system (“The regulator 20 and the automatic heating system 40 are connected to one another via a communication interface (30)”); and 
a processing module (“The automatic heating system (40) or the safety module (41)”) configured to: 
compose the messages that are exchanged between the devices of the burner system (“A test requirement signal, for example a test actuation sequence, is, for example, preferably transmitted every 10 seconds asynchronously from a test requirement unit (42) for the automatic heating system to the sensor value/test value switching module (10). The test requirement module 42 may, of course, also be contained in the safety module 41. Switching then takes place from the sensor resistances to the reference resistances. The automatic heating system then appropriately evaluates the response signal, received within a defined time interval, in order to check operation in terms of faults or defects that have 
identify issues regarding the messages exchanged between the devices of the burner system (“The first test function includes the check of the two temperature values T1 and T2, which for this purpose are compared with the trigger temperature of the safety temperature limiter T.sub.STB”); 
determine that a set of devices of the burner system may not be operating properly based on the identified issues regarding the messages (“On reaching or exceeding T.sub.STB, a fault message is generated, and the burner is switched off by the automatic heating system”); and 
lock-out at least one device of the burner system in response to determining that the set of devices of the burner system may not be operating properly (“If, by way of example, the comparison result does not in this case correspond to an expected value, then the automatic heating system switches off the burner, and a fault message is generated”);  
wherein a timing module has a set of timing requirements and is configured to lock-out at least one device of the burner system in response to violation of a timing requirement from the set of timing requirements (“If there is no response to the test requirement it is possible, for example, for the reference resistance or the regulator to have failed, or for there to be a communication disturbance. In this case, for example, the automatic heating system can lock the burner after a time delay”); and
wherein the set of timing requirements includes a timing requirement that a predetermined number of the periodic messages received during a predetermined amount of time must be below a threshold (“A test requirement signal, for example a test actuation sequence, is, for example, preferably transmitted every 10 seconds” Therefore, the threshold is one per 10 seconds).

    PNG
    media_image1.png
    437
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    857
    media_image2.png
    Greyscale

Affolter does not disclose wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device of the burner system.

However, Zhou teaches wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device (“Because of the diversity of message communication and the 

In view of Zhou’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device as is taught in Zhou, in the controller disclosed by Affolter.
One would have been motivated to include wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device because Zhou states “Because of the diversity of message communication and the importance of real-time message communication, FF explicitly differentiates periodic messages and aperiodic messages.” Therefore, including aperiodic messages will improve real-time message communication.

Regarding claim 4, Affolter, as modified by Zhou, discloses the controller of claim 1, wherein the set of timing requirements includes a timing requirement that the periodic messages must be received 

Regarding claim 5, Affolter, as modified by Zhou, discloses the controller of claim 1, wherein the set of timing requirements includes a timing requirement that response messages to the periodic messages must be received within a predetermined amount of time (“The automatic heating system then appropriately evaluates the response signal, received within a defined time interval” and ”If there is no response to the test requirement it is possible, for example, for the reference resistance or the regulator to have failed, or for there to be a communication disturbance. In this case, for example, the automatic heating system can lock the burner after a time delay”).

Regarding claim 7, Affolter, as modified by Zhou, discloses the controller of claim 1, wherein the processing module determines that the set of devices of the burner system may not be operating properly when the processing module identifies a parameter in a message is outside a predetermined range (“On reaching or exceeding T.sub.STB, a fault message is generated, and the burner is switched off by the automatic heating system”).

Regarding claim 10, Affolter, as modified by Zhou, discloses the controller of claim 1, wherein the devices of the burner systems comprise a valve and a burner control unit (“The automatic heating system in this case monitors the boiler temperature, and, for example, disconnects the voltage from the fuel valves of the burner when the selected safe temperature T.sub.STB is exceeded, thus interrupting the fuel supply”).

Regarding claim 11, Affolter discloses a burner management system (BMS), comprising: 

a burner control unit operatively coupled to the device and configured to communicate with the device (“a device for temperature regulation/limitation in a heat generating installation, said device comprising at least one probe (Tk) that is connected to a regulator (20) which, in turn, is connected to an automatic heating system (40) by means of a communication interface (30)”); and 
a controller (“an automatic heating system (40)”) operatively coupled to the device and the burner control unit and configured to: 
manage an exchange of messages between the device and the burner control unit (“A test requirement signal, for example a test actuation sequence, is, for example, preferably transmitted every 10 seconds asynchronously from a test requirement unit (42) for the automatic heating system to the sensor value/test value switching module (10). The test requirement module 42 may, of course, also be contained in the safety module 41. Switching then takes place from the sensor resistances to the reference resistances. The automatic heating system then appropriately evaluates the response signal, received within a defined time interval, in order to check operation in terms of faults or defects that have occurred in the installation. By way of example, the asynchronicity between the sensor/test values can also be evaluated by the automatic heating system”); 
identify issues regarding the messages based on the management of the exchange of messages (“The first test function includes the check of the two temperature values T1 and T2, which for this purpose are compared with the trigger temperature of the safety temperature limiter T.sub.STB”); 
determine that at least one of the device and the burner control unit may not be operating properly based on the identified issues regarding the messages (“On reaching or exceeding T.sub.STB, a fault message is generated, and the burner is switched off by the automatic heating system”); and 
lock-out at least one of the device and the burner control unit in response to determining that the at least one of the device and the burner control unit may not be operating properly (“If, by way of example, the comparison result does not in this case correspond to an expected value, then the automatic heating system switches off the burner, and a fault message is generated”); and
wherein the messages comprise periodic messages and the set of timing requirements includes a timing requirement that a predetermined number of the periodic messages received during a 

Affolter does not disclose wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device of the burner system.

However, Zhou teaches wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device (“Because of the diversity of message communication and the importance of real-time message communication, FF explicitly differentiates periodic messages and aperiodic messages, and give the different control strategy respectively. Moreover, FF fieldbus provides pre-configured communication channels called VCR (Virtual Communication Relationship) to support the different message communication between devices. There are three types of VCR, namely Publishers/Subscriber (P/S) VCR, Report Distribution (RD) VCR and Client/Sever (C/S) VCR. P/S VCR is used for buffered, one to many communications between devices on the fieldbus. Buffered means that only the latest version of the data is maintained in the network, new data completely overwrites previous data. Normally P/S VCR is used by field device to send cyclic, scheduled data, such as process variable (PV) and primary output (OUT) on the network. RD VCR is used for queued, unscheduled, user initiated and one to many communications. Typically, RD VCR is used by fieldbus to send alarm notifications to the operator consoles. C/S VCR is used for queued, unscheduled, user initiated and one to one communication. C/S VCR is used for operator to initiate request, such as set-point change, alarm acknowledge and device upload and download”).

In view of Zhou’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in 
One would have been motivated to include wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device because Zhou states “Because of the diversity of message communication and the importance of real-time message communication, FF explicitly differentiates periodic messages and aperiodic messages.” Therefore, including aperiodic messages will improve real-time message communication.

Regarding claim 12, Affolter, as modified by Zhou, discloses the system of claim 11, wherein the controller includes a set of timing requirements and the controller is further configured to lock-out at least one of the device and the burner control unit when a message from the managed messages violates at least one timing requirement from the set of timing requirements (“If there is no response to the test requirement it is possible, for example, for the reference resistance or the regulator to have failed, or for there to be a communication disturbance. In this case, for example, the automatic heating system can lock the burner after a time delay”).

Regarding claim 15, Affolter, as modified by Zhou, discloses the system of claim 11, wherein the set of timing requirements includes a timing requirement that the periodic messages must be received within a predetermined amount of time (“The automatic heating system then appropriately evaluates the response signal, received within a defined time interval” and ”If there is no response to the test requirement it is possible, for example, for the reference resistance or the regulator to have failed, or for there to be a communication disturbance. In this case, for example, the automatic heating system can lock the burner after a time delay” The periodic message must be received before a response is sent and is therefore limited by at least the “defined time interval”).

Regarding claim 16, Affolter, as modified by Zhou, discloses the system of claim 11, wherein the set of timing requirements includes a timing requirement that response messages to the periodic 

Regarding claim 18, Affolter, as modified by Zhou, discloses the system of claim 11, wherein the controller determines that the at least one of the device and the burner control unit may not be operating properly when the controller identifies a parameter in a message is outside a predetermined range (“On reaching or exceeding T.sub.STB, a fault message is generated, and the burner is switched off by the automatic heating system”).

Regarding claim 20, Affolter discloses a method of providing a safety control over a burner system using a controller, the method comprising: 
managing an exchange of messages between a device of a burner system and a burner control unit of the burner system (“A test requirement signal, for example a test actuation sequence, is, for example, preferably transmitted every 10 seconds asynchronously from a test requirement unit (42) for the automatic heating system to the sensor value/test value switching module (10). The test requirement module 42 may, of course, also be contained in the safety module 41. Switching then takes place from the sensor resistances to the reference resistances. The automatic heating system then appropriately evaluates the response signal, received within a defined time interval, in order to check operation in terms of faults or defects that have occurred in the installation. By way of example, the asynchronicity between the sensor/test values can also be evaluated by the automatic heating system”); 
identifying issues regarding the messages based on a management of the exchange of messages (“The first test function includes the check of the two temperature values T1 and T2, which for this purpose are compared with the trigger temperature of the safety temperature limiter T.sub.STB”); 

locking-out at least one of the device or the burner control unit in response to determining that the at least one of the device and the burner control unit may not be operating properly (“If, by way of example, the comparison result does not in this case correspond to an expected value, then the automatic heating system switches off the burner, and a fault message is generated”); and 
wherein the messages comprise periodic messages and the set of timing requirements includes a timing requirement that a predetermined number of the periodic messages received during a predetermined amount of time must be below a threshold (“A test requirement signal, for example a test actuation sequence, is, for example, preferably transmitted every 10 seconds” Therefore, the threshold is one per 10 seconds).

Affolter does not disclose wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device of the burner system.

However, Zhou teaches wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device (“Because of the diversity of message communication and the importance of real-time message communication, FF explicitly differentiates periodic messages and aperiodic messages, and give the different control strategy respectively. Moreover, FF fieldbus provides pre-configured communication channels called VCR (Virtual Communication Relationship) to support the different message communication between devices. There are three types of VCR, namely Publishers/Subscriber (P/S) VCR, Report Distribution (RD) VCR and Client/Sever (C/S) VCR. P/S VCR is used for buffered, one to many communications between devices on the fieldbus. Buffered means that only the latest version of the data is maintained in the network, new data completely overwrites previous data. Normally P/S VCR is used by field device to send cyclic, scheduled data, such as process variable 

In view of Zhou’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device as is taught in Zhou, in the controller disclosed by Affolter.
One would have been motivated to include wherein the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device because Zhou states “Because of the diversity of message communication and the importance of real-time message communication, FF explicitly differentiates periodic messages and aperiodic messages.” Therefore, including aperiodic messages will improve real-time message communication.

Claims 6, 8, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Affolter, in view of Zhou, in view of Modbus (NPL), hereinafter Modbus.

Regarding claim 6, Affolter, as modified by Zhou, discloses the controller of claim 1.

Affolter, as modified by Zhou, does not disclose wherein the processing module determines that the set of devices of the burner system may not be operating properly when the processing module identifies that a message is an exception message.



    PNG
    media_image3.png
    667
    581
    media_image3.png
    Greyscale

In view of Modbus’ teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the processing module determines that the set of devices of the system may not be operating properly when the processing module identifies that a message is an exception message as is taught in Modbus, in the controller disclosed by Affolter.
One would have been motivated to include wherein the processing module determines that the set of devices of the system may not be operating properly when the processing module identifies that a 

Regarding claim 8, Affolter, as modified by Zhou, discloses the controller of claim 1.

Affolter, as modified by Zhou, does not disclose wherein the processing module determines that the set of devices of the burner system may not be operating properly when the processing module identifies a communication transaction identification is incorrect.

However, Modbus teaches wherein the processing module determines that the set of devices of the system may not be operating properly when the processing module identifies a communication transaction identification is incorrect (Figure 19 shows a communication event counter).

    PNG
    media_image4.png
    426
    382
    media_image4.png
    Greyscale

In view of Modbus’ teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the processing module determines 
One would have been motivated to include wherein the processing module determines that the set of devices of the system may not be operating properly when the processing module identifies a communication transaction identification is incorrect because Modbus states “By fetching the current count before and after a series of messages, a client can determine whether the messages were handled normally by the remote device.” Therefore, including communication identification will help ensure that the messages are handled correctly.

Regarding claim 9, Affolter, as modified by Zhou, discloses the controller of claim 1.

Affolter, as modified by Zhou, does not disclose wherein the messages comprise an address of a device, function code, communication transaction identification, control bits, and an error check.

However, Modbus teaches wherein the messages comprise an address of a device, function code, communication transaction identification, control bits, and an error check (Figures 3 and 19 and “The data field of messages sent from a client to server devices contains additional information that the server uses to take the action defined by the function code”).

    PNG
    media_image5.png
    139
    647
    media_image5.png
    Greyscale

In view of Modbus’ teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the messages comprise an address of a device, function code, communication transaction identification, control bits, and an error check as is taught in Modbus, in the controller disclosed by Affolter.


Regarding claim 17, Affolter, as modified by Zhou, discloses the system of claim 11. 

Affolter, as modified by Zhou, does not disclose wherein the controller determines that the at least one of the device and the burner control unit may not be operating properly when the controller identifies that a message is an exception message.

However, Modbus teaches wherein the controller determines that the at least one of the device and the control unit may not be operating properly when the controller identifies that a message is an exception message (“If an error related to the MODBUS function requested occurs, the field contains an exception code that the server application can use to determine the next action to be taken”).

In view of Modbus’ teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller determines that the at least one of the device and the control unit may not be operating properly when the controller identifies that a message is an exception message as is taught in Modbus, in the system disclosed by Affolter.
One would have been motivated to include wherein the controller determines that the at least one of the device and the control unit may not be operating properly when the controller identifies that a message is an exception message because Modbus shows, in figure 9, that exception messages are useful in determining where an error has occured.

Regarding claim 19, Affolter, as modified by Zhou, discloses the system of claim 11.



However, Modbus teaches wherein the controller determines that the at least one of the device and the control unit may not be operating properly when the controller identifies a communication transaction identification is incorrect (Figure 19 shows a communication event counter).

In view of Modbus’ teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller determines that the at least one of the device and the control unit may not be operating properly when the controller identifies a communication transaction identification is incorrect as is taught in Modbus, in the controller disclosed by Affolter.
One would have been motivated to include wherein the controller determines that the at least one of the device and the control unit may not be operating properly when the controller identifies a communication transaction identification is incorrect because Modbus states “By fetching the current count before and after a series of messages, a client can determine whether the messages were handled normally by the remote device.” Therefore, including communication identification will help ensure that the messages are handled correctly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ochs (US 5899925 A) “A method and circuit are described for automatically testing various components of a defibrillator at random or otherwise aperiodic time intervals. A random number is generated that falls within a range of numbers corresponding to minimum and maximum acceptable time intervals between successive testing of the defibrillator”
Higashijima (US 20060218343 A1) “the control part can periodically or aperiodically test a diagnosis as to whether or not the respective storage devices are operating normally”
Heavner (US 20050267710 A1) “In one example, the alarm generator 512 generates a HI alarm if the RMS parameter remains above a low threshold for a period of time, and generates a HIHI alarm if the RMS parameter remains above a high threshold for a period of time” and “The abnormal situation detector 130 analyzes various data to determine if an abnormal situation exists, and thus if an alert or alarm should be sent to a user, for example. Of course, if desired, the output of the abnormal situation detector 130 may be used to take other actions, besides providing or setting an alarm, if an abnormal situation is detected. Such actions may include, for example, adjusting or shutting off fuel to the heater unit, adjusting a damper of the heater unit, shutting down one or more components of the process, switching or adjusting control parameters to alter the control of the process, etc”

    PNG
    media_image6.png
    824
    520
    media_image6.png
    Greyscale

Patton (US 20160091903 A1) “A line timeout may detect when an end of a transmitted packet on the bus has finished (normal purpose for all of MS/TP communication). A sequence delay may be a delay between sequences in the algorithm where a minimum of 1 ms of no bus activity exists between each packet transmitted on the bus for this algorithm. Response timeout may occur when the base module waits up to 40 ms for an expected response from a slave module”
Varagani (US 20060177785 A1) “The errors associated with the operation of the oscillating valve 33 are monitored all the time and corresponding actions are taken for the safety of the process. The controller 17 senses "communication errors" that occurs due to failure of communication between the controller and oscillating valve 33, and "motion errors" that is caused due to abnormal or lack of motion of the valve components. To ensure the safety in these situations, routines of the algorithms are made such a way that the oscillations are stopped in case of "communication error" and the combustion process is shut down in case of "motion error". The ability to stop the oscillations and/or shut down the combustor (often by communicating with a burner management system) whenever required greatly establishes the safe operation of the oscillating combustion technology”
Immer (US 20150316262 A1) “In addition to alerts related to the burner, the system can also convey information relating to the communication status of the system, estimates about lifetime remaining for the battery, wireless signal strength, communication errors, sensor malfunctions, and other type of information can be transmitted from the burner and alerts sent to users. In particular, the system may be configured to detect and provide notification of, among other events, sensor failure (e.g., from loss of signal), battery depletion (e.g., loss of communication with a lance), disconnection or failure of individual cables (e.g., loss of burner ID in the data stream), loss of internet connectivity. Any or all of such events can be displayed on a status page on the display interface”
Adams (US 4923117 A) “To complete the system, the microcomputer 51 is connected by the bus 16 to the keyboard and display module means 15, and by the bus or connection means 60 to the fuel burner 12. The keyboard and display module 15 typically would have both a keyboard for inputting information into the system, and an alphanumerical display, such as a liquid crystal 
Pelletier (US 20120311413 A1) “The SD 24 determines if the message includes function codes other than 0x03, 0x10, or 0x06. If so, the SD 24 issues an exception response 0x01 (e.g., an ILLEGAL FUNCTION CODE) assuming that the Modbus address and the CRC appear valid. In one example, whenever the SE 22 issues a command or function code for a register address that is not compatible with the acceptable codes or messages for that address, the SD 24 issues an exception response indicating the error. Example exception responses indicate at least one of an illegal function, an illegal address or illegal data” and “whether the sequence number of the message is correct”
Ellena (US 20120166000 A1) “The MOT program provides standard Modbus slave error handling, as follows: When a master device sends a query to a slave device it expects a normal response. One of four possible events can occur from the master's query: (a) the slave device receives the query without a communication error, handles the query normally, and returns a normal response; (b) the slave does not receive the query due to a communication error, no response is returned, and the master program will eventually process a time-out condition for the query; (c) the slave receives the query but detects a communication error (parity, LRC or CRC), no response is returned, and the master program will eventually process a time-out condition for the query; (d) the slave receives the query without a communication error but cannot handle it (i.e., request is to a nonexistent coil or register), and the slave will return with an exception response informing the master of the nature of the error (Illegal Data Address.)”
Ito (US 20030154056 A1) “In order to track the responses, the transaction ID field may be used as a counter which increments for each new command transaction initiated by an initiator. A transaction may consist of one message of several messages. The transaction ID is returned by the target of a command back to the initiator in all responses to that command. This is a potentially simple means to match responses to commands by parsing the message header”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/             Examiner, Art Unit 3762                                                                                                                                                                                           
/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799